Opinion issued March 12, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-01018-CV
                           ———————————
                       PETER OBASOGIE, Appellant
                                       V.
            HARRIS COUNTY HOSPITAL DISTRICT, Appellee



                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-39063


                         MEMORANDUM OPINION

      Appellant has filed a “Motion to Withdraw the Appeal” because the claims

between the parties have been settled, which we will treat as a motion to dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). The motion contains a certificate of
service, but does not contain a certificate of conference. See TEX. R. APP. P.

10.1(a). Ten days have passed, however, and appellee has not filed a response in

opposition. See TEX. R. APP. P. 10.1(b) (providing that court may determine

motion before response is filed), 10.3(a) (providing, in pertinent part, that court

should not hear or determine motion until 10 days after motion was filed, unless

motion states that parties have conferred and that no party opposes motion). No

opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                         2